    Case 1:20-cr-00046-H-BU Document 52 Filed 05/12/21              Page 1 of 1 PageID 115



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

UNITED STATES OF AMEzuCA,
      Plaintiff,

                                                             NO. 1:20-CR-046-01-H
PAUL MICHAEL LEE (1),
     Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE UNITED STATES MAGISTRATE JIJDGE
                             CONCERNING PLEA OF GIJILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendatron

Conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          DatedMay 12,2021.



                                             JAME        SLE HENDRIX
                                                     D STATES DISTRICT JUDGE
